           Case 2:20-mj-00084-jmc Document 1-3 Filed 07/16/20 Page 1 of 13




                                    LINITED STATES DISTRICT COURT
                                                FOR THE
                                         DISTRICT OF VERMONT

 IN T}IE MATTER OF TI{E SEARCH OF
                                                          caseNo.
 382 HIGHLAND AVENI-IE,                                                 L'.fuO- frAT BLI
 MANC}IESTE& VERMONT



                                 AFFIDAVIT IN SUPPORT OF
                          AN APPLICATION FORA SEARCH WARRANT

          I, Eric Brimo, being frst duly sworn, hereby depose and state as follows:

                              Introduction and Special Agent Background

     1.   I make this affidavit in support of an application for   a search warrant   for a residence

located at382 Highland Avenue, Manchester, Vermont ("Subject Property") as well a search                of
the persons located therein. The Subject Property has been described as an offl-white colored

two-story residence on the east side of Highland Avenue, Manchester, Vermont with a red

garage in the rear of the residence. The property to be search is fi:rther described in Attachment

A.

     2.   I am a Special Agent with the Bureau of Alcohol, Tobacco, Firearms and Explosives

(ATF), and have been so employed since February of 2016. Prior to working for the ATF, I was

a Special Agent with the U.S. Department of State, Diplomatic Security Service since 2010.              I

am familiar with federal laws relating to frearms and controlled substances, have been trained in

the investigation of violations of said laws, and have participated in such investigations. During

my law enforcement career, I have worked on numerous drug and narcotic investigations, and

am familiar with criminal use, possession, sale, and    tafficking of illegal drugs.

     3.   My basis of knowledge for this search warrant request comes from conversations with

detectives, agents, and law enforcement officers of the ATF, Vermont Drug Task Force
          Case 2:20-mj-00084-jmc Document 1-3 Filed 07/16/20 Page 2 of 13




("VDTF"), and the Federal Bureau of Investigation ("FBI"). The law enforcement officers           I
spoke with have advised me they believe the information in this affidavit to be true and accurate.

Because this affidavit is submitted for the limited purpose of establishing probable cause for a

search warrant, I have not set forth every fact learned by law enforcement dwing the course       of
the investigation.

    4.   Based on the facts outlined in this affidavit, there is probable cause to believe that

evidence of crimes as set forth in Attachment B, which have been committed by subjects known

as Alexander   JOHNSON and Caitlin WILLIAMS, among others known and unknown, namely

violations of 21 U.S.C. $$ 841 aad846, will be contained within the Subject Property listed in

Attachment    A. The items to be seized are listed in Attachment B.

                                           Probable Cause

    5. Based on my conversations with ATF Special Agent (SA) Christopher           Bzduch and FBI

Task Force OfEcer (TFO) Jeffiey Stephenson, I learned that during the summer of 2019 the

VDTF and FBI began receiving information from a confidential infomrant (CI)l about Alex

JOHNSON selling crack cocaine and heroin from his residence at382 Highland Avenue in

Manchester,    VT. The CI reported that JOHNSON       was being supplied by out-of-state drug

traffickers at his residence and JOHNSON's girlfriend, Caitlin MLLIAMS, who lived with

JOHNSON, was involved with the drug dealing as well.




        I CI is known to TFO Stephenson
                                          and other law enforcement officers. CI's criminal
history includes zero felony convictions and 13 misdemeanor convictions. The CI's
misdemeanor convictions include Vehicle Operation License Suspended #1 for DUI; Violation
of Abuse Prevention Order; Violation of Conditions of Release; False Info-LE Officer/Implicate
Another; Reckless Endangerment; Assault-Domestic; Petit Larceny $900 or Less; and Driving
While Ability Irnpaired by the Consumption of Alcohol; . The CI is cooperating with law
enforcement for consideration on pending charges.
             Case 2:20-mj-00084-jmc Document 1-3 Filed 07/16/20 Page 3 of 13




      6.    From these conversations, I also leamed that in June2020,the VDTF, ATF, and FBI

conducted three contolled purchases of fentanyl and crack cocaine involving JOHNSON and

WILLIAMS at or very near the Subject Property. A fourth controlled purchase was conducted in

 JurlLe   2020 directly from the Subject Property where an unidentified male within the residence

distributed suspected crack cocaine.

                                        Controlled Purchase #1

     7.     SA Bzduch advised me that on or about June I l,2O2O, a controlled purchase was

conducted in the area of the Subject Property, using a VSP     CI. The CI spoke with JOHNSON
via text messages in regard to purchasing heroin on this date. Prior to the controlled purchase,

the CI was outfitted with audio and video suweillance equipment. Law enforcement officers

also conducted surveillance of the CI during the controlled purchase. During the controlled

purchase,     WILLIAMS physically met with the CI on this date in a public place near the Subject

Property. WILLIAMS exchanged ten wax papsr baggies containing heroin (a bundle) for $100

of VDTF funds provided to the CI. TFO Stephenson was conducting surveillance and identified

WILLIAMS during the controlled purchase. The suspected heroin was later field tested and

indicated a presumptive positive for the presence of Fentanyl. Det. Trp. Jesse Dambrackas later

reviewed the audio and video recordings, which were consistent with the CI ssndusfing a

controlled purchase from WILLIAMS.

                                        Controlled Purchase #2

     8.    SA Bzduch advised me that on or about lvne23,2O2O, a controlled purchase was

conducted at the subject property, using a VSP     CI. The CI spoke with JOHNSON in regard to
purchasing crack cocaine on this date. Prior to the controlled purchase, the CI was outfitted with

audio and video suweillance equipment. Upon the CI's arrival at the subject property, an
            Case 2:20-mj-00084-jmc Document 1-3 Filed 07/16/20 Page 4 of 13




unknown black male answered the door and conducted the drug exchange with the CI. During

this controlled purchase the CI exchanged $100 of VDTF funds to the unknown male who

provided CI with two plastic baggies of suspected crack cocaine. The baggies were later

weighed for a total of 0.5 grams with packaging, and one baggie was field tested indicating a

presumptive positive for the presence of cocaine and appeared in the crack cocaine form.

                                    Controlled Purchase #3

    9. ATF SA Bzduch advised me that on or about June23,2\20,he        met with ATF Resident

Agent in Charge (RAC) Brian Person, FBI TFO Stephenson, and VDTF Det. Tpr. Dambrackas,

and other law enforcement personnel at a pre-determined meet location. The purpose of the meet

was to attempt to conduct a controlled purchase of narcotics from JOHNSON at the Subject

Properly.

    10.   FBI TFO Stephenson and Det. Tpr. Dambrackas informed SA Bzduch thataVSP CI was

going to attempt to contact JOHNSON via Facebook Messenger to ilrange for a purchase       of
narcotics, specifically crack cocaine. Investigators advised me that the CI previously knew that

JOHNSON utilized a Facebook Messenger account in the name of "Alex Johnson" in order to

communicate with customers in order to set up narcotics tansactions.

    11. Some time passed and FBI TFO Stephenson and Det. Tpr. Dambrackas informed RAC

Person and SA Bzduch that the VSP CI made contact with JOHNSON. According to the VSP

CI, JOHNSON contacted the CI and informed him/her to come to his (JOHNSON's) residence

(the Subject Propery) in ten minutes to purchase crack cocaine.

   12. Atthis time, SA Bzduch obtained $100.00 in U.S. curency from RAC Person to use for

the purchase of narcotics from JOHNSON. A photograph was taken of the funds used in the




                                                   4
           Case 2:20-mj-00084-jmc Document 1-3 Filed 07/16/20 Page 5 of 13




controlled purchase prior to using them. SA Bzduch was also outfitted with electronic

transmitting and recording devices to use during the controlled purchase of evidence.

    13.   At approximately 7:31pm, ATF personnel departed the staging area and travelled to the

area of the subject property to take up surveillance positions in the area.           At approximately

7;33pm, SA Bzduch, while acting in an undercover capacity, then utilized an ATF special

pu{pose vehicle (SPV) to drive himself and the VSP CI to t}re Subject Property. SA Bzduch and

the VSP CI arrived at the Subject Property at approximately 7:39pm.

    14. SA Bzduch pulled the      ATF SPV into the &iveway of the Subject Property               and parked

there. The VSP CI and SA Bzduch exited the ATF SPV and walked toward the rear of the

residence. SA Bzduch observed an Audi hatchback vehicle bearing Vemront registration

IIBE718 parked behind the residence.

    15. The VSP CI and SA Bzduch walked up to a back door of the residence. SA Bzduch

heard a dog barking and then observed an individual whom he advised me he identified as

JOHNSON come from the inside of the residence to the back door. SA Bzduch identified

JOHNSON based on previously reviewing photographs of JOHNSON, which were provided by

ATF SA John McKee. The VSP CI and SA Bzduch engaged JOHNSON in conversation.

JOHNSON confirmed that SA Bzduch and the VSP CI wanted $100.00 worth of drugs.

JOHNSON handed SA Bzduch two bags containing an off-white substance, which SA Bzduch

believed to be crack cocaine. SA Bzduch then handed JOHNSON the $100.00 of pre-recorded

ATF agent cashier funds. SA Bzduch advised he observed JOHNSON counting the cash.

                                                           ool
    16. SA Bzduch advised that JOHNSON stated,                   just cooked that shit up." At the time,

JOHNSON was referring to the suspected drugs that SA Bzduch had just purchased. JOHNSON

                                                        oothe
also stated,   "I got up, down too and soft..."   and           soft is   fire." SA Bzduch   advised me that he
         Case 2:20-mj-00084-jmc Document 1-3 Filed 07/16/20 Page 6 of 13




knew that the words ooup" and oosoft" are commonly used street terms for cocaine and that the

word'odown" is a commonly used street tenn for heroin.

    17. The VSP CI and SA Bzduch then terminated the conversation     with JOHNSON and

walked back towards the driveway where the ATF SPV was parked. The VSP CI and SA

Bzduch entered the ATF SPV and departed from the Subject Property at7:40pm.

    18. SA Bzduch advised he and the VSP CI drove in the ATF SPV to a pre-determined meet

location. Once there, SA Bzduch advised he and the VSP CI met with RAC Person and other

law enforcement personnel. SA Bzduch then secured the purchased evidence inside of the ATF

SPV.

    19. SA Bzduch then advised he transported the purchased suspected crack cocaine to the

ATF Springfield Field Office. Once at the office, SA Bzduch weighed and took photographs of

the suspected crack cocaine. The suspected crack cocaine weighed approximately 0.5 grams

(weight included packaging material). SA Bzduch advised that he observed the characteristics     of
the substance purchased to be consistent with that of crack cocaine. Due to safety and health

concerns for ATF law enforcement personnel, the suspected crack cocaine was not field-tested.

                                     Controlled Purchase #4

   20. SA Bzduch advised me that on or about June25,2020, ATF and other law enforcement

agencies conducted a controlled purchase of suspected crack cocaine from   WILLIAMS     at the

Subject Property.

   21. SA Bzduch advised that on that date at approximately 7:l5pm, members of the ATF,

VSP and Rutland Police Department (RPD) departed the staging area and traveled to the subject

property to take up suweillance positions in the area.




                                                     6
         Case 2:20-mj-00084-jmc Document 1-3 Filed 07/16/20 Page 7 of 13




    22. At approximately 7:l7pm, SA Bzduch, while acting in an undercover capacity, utilized

an ATF special purpose vehicle ("SPV") to drive himself to the subject property. SA Bzduch

advised me he arrived at the Subject Property at approximately     7:2lpm.

    23. SA Bzduch    advised he   arived   at the Subject Property and then parked the SPV in the

driveway. SA Bzduch exited from the ATF SPV and walked towards the rear of the residence.

SA Bzduch observed an Audi hatchback vehicle bearing Vermont registration IIBE718 parked

behind the residence.

    24.SABzduch walked up to the back door of the residence, knocked on door, and attempted

to make contact with JOHNSON. SA Bzduch advised he heard a voice and observed an

unidentified male tlrough the window of the residence.

    25. SA Bzduch engaged with the male in a short conversation through the window of the

residence and informed the male that SA Bzduch wanted to purchase $100.00 worth of crack

cocaine. The unidentified male acknowledged the request and then SA Bzduch advised he

observed a white female, whom he recognized as WILLIAMS, exit from the residence and open

the rear door where SA Bzduch was standing. SA Bzduch identified        WILLIAMS based on

previously reviewing a photograph of MLLIAMS, which was provided by ATF SA John

McKee.

   26. WILLIAMS invited SA Bzduch into the back room of the residence. At this time, SA

Bzduch observed a dog exit the residence and enter the back room with SA Bzduch and

WILLIAMS. SA Bzduch        asked   WILLIAMS if JOHNSON was present at the location and

WILLIAMS acknowledged that he was. MLLIAMS told SA Bzduch to wait in the back room

while she entered the door leading inside the residence.
           Case 2:20-mj-00084-jmc Document 1-3 Filed 07/16/20 Page 8 of 13




    27.Whtle SA Bzduch was waiting in the back room, he observed through the glass door what

appeared to be another unidentified male standing inside of the residence. SA Bzduch advised

that the second male appeared to be younger and shorter than first male.

    28. WILLIAMS eventually appeared at the door leading into the residence and asked SA

Bzduch his name. SA Bzduch advised he responded to WILLIAMS and then overheard

WILLIAMS relaying the information provided by SA Bzduch verbally to another individual in a

separate   room. SA Bzduch advised he was not able to observe to whom MLLIAMS was

conversing. SA Bzduch advised he then observed WILLIAMS enter a room, which was located

to the left of the interior door leading into the residence.

    29. SA Bzduch advised he observed that the interior door where he was standing opened into

the kitchen area of the residence. SA Bzduch could observe what appeared to be a living

room/sitting room area located offthe kitchen to the right of the interior door where SA Bzduch

was standing.

    30. SA Bzduch advised he then observed WILLIAMS re-appear from the doorway offto the

left ofthe interior door where SA Bzduch was standing. SA Bzduch observed WILLIAMS to

have her hands closed as if she was carrying something.        WILLIAMS approached SA Bzduch

and stated "...here's two   fifties..." While WILLIAMS was stating this, WILLIAMS placed two

bags containing an off-white substance in SA Bzduch's hand. At the same time, SA Bzduch

provided $100.00 of pre-recorded U.S. crurency to WILLIAMS. SA Bzduch placed the two

bags in his pants pocket.

    31. SA Bzduch engaged WILLIAMS in conversation,.and apologized for arriving to the

location without frst receiving any confirmation from JOHNSON. SA Bzduch asked

WILLIAMS if there was a telephone number SA Bzduch could communicate with in order to
          Case 2:20-mj-00084-jmc Document 1-3 Filed 07/16/20 Page 9 of 13




facilitate another purchase of drugs in the future. WILLIAMS provided the following telephone

number to SA Bzduch: (802) 21,0-5223. SA Bzduch then exited the residence and walked

towards the ATF SPV.

    32. SA Bzduch entered the ATF SPV and then departed from the subject property. SA

Bzduch traveled to a pre-detennined meet location and secured the purchased evidence where        it

was turned over to RAC Person. RAC Person ultimately transported the purchased evidence to

the Springfield Field Office located in Springfield, Massachusetts and sectred the evidence

there.

    33. On Jurrc26,2020, SA Bzduch weighed and took photographs of the purchased evidence,

the suspected crack cocaine. The suspected crack cocaine weighed approximately 0.5 grams

(weight included packaging material). Due to safety and health concenrs for ATF law

enforcement personnel, the suspected crack cocaine was not field-tested. SA Bzduch then

secured said evidence in the outer evidence vault area located within the ATF Springfield Field

Office.

                         Additional Surveillance of Subiect Propertv

    34. OnJdy 7 and July 8,2020, ATF SA McKee reviewed pole camera footage associated

with the Subject Property. ATF SA McKee observed approximately 10 vehicles pull into the

driveway of the residence and pull out of the driveway in short time increments, mostly under 5

minutes. Based on several other drug investigations, I know this activity to be consistent with

the activity of customers purchasing drugs.

                                    Knowledee and Trainine

    35. Based on my training and experience conducting drug investigations, I know that drug

traffrckers and distributors, commonly keep their drugs in their homes, on their property, in their
        Case 2:20-mj-00084-jmc Document 1-3 Filed 07/16/20 Page 10 of 13




apartrnents or in hoteUmotel rooms close to where they are staying. Distributors do this      for

several reasons, specifically to keep their drugs readily available for sale, to provide security    for

their drugs, and to help keep their activities clandestine, as their trade is illegal and they are

constantly aware of law enforcement eflorts to discover their activity.

    36. Distributors commonly keep their drugs on their person(s) to prevent them from being

stolen, and to avoid detection by law enforcement. It is common for distributors to keep the

drugs concealed within their pockets, hidden compartments within their clothing, and within

their undergarments.

    37. Distributors commonly maintain on hand large amounts of cash in order to finance their

on-going business. Distributors often have large amounts of currency on hand. Selling illegal

drugs and purchasing illegal drugs is typically a cash-only business with few other legitimate

means of purchase accepted.

    38. Distributors commonly maintain addresses and telephone numbers in books or ledgers,

which reflect the names, addresses, and telephone numbers of their drug associates.

    39.It is corrmon for distributors to conceal contraband, proceeds of drug      sales, and records

pertaining to their drug manufacture and drug transactions in secure locations within their

residences, apartments, and hoteUmotel rooms for ready access.

    40. Further, based on my training and experience, I know that persons who participate in the

distribution of controlled substances frequently use cellular telephones ("smartphones"), among

other devices, to coordinate their unlawfirl activities and to maintain contact with suppliers and

consumers of illegal drugs. tn addition, I know that information stored on smartphones can

constitute evidence of drug distribution. Among other things, the evidence may contain the

telephone numbers assigned to the communication devices, the existence or content of messages



                                                       10
        Case 2:20-mj-00084-jmc Document 1-3 Filed 07/16/20 Page 11 of 13




received by or sent from the devices, identification numbers and other information contained in

their electronic memories, and the records of telephone numbers to which calls were placed and

from which calls were received. Further, drug distributors often use their smartphones to take

photographs of controlled substances, other members of their organrzations, assets obtained from

profits of drug sales, locations associated with their illegal activity, and other usefirl evidence.

Finally, data contained in a smartphone or other electronic device may reveal the physical

location of the device at various times. For example, the latitude and longitude of the cameraat

the time it takes a photograph   will   be contained in the metadata associated with the picture.   In

addition, if a device has Global Positioning System (GPS) capabilities, additional information

regarding locations of the device, while it follows GPS directions, may be recovered from the

device. In addition, drug distributors use these devices to communicate about drug sales through

text messaging and social media sites such as Facebook, Twitter, Instagram and others.

    41. Distributors usually keep paraphernalia, including scales, cutting agents, packaging

materials, and instruments for consumption at the locations where those activities take place.

    42. Distributors who have amassed proceeds from the sales of drugs        will often attempt to

legitimize these profits. In this process, drug distributors often utrlize, among other things: banks

and their attendants,   ATM machines, financial services, securities, cashier's checks, money

drafts, real estate, shell corporations, and business firnds. Records evidencing such services and

transactions are frequently maintained where the distibutors have ready access to them.

   43. Distributors often speak with others, in person and over the telephone, including their

smartphones, regarding the acquisition and delivery or distribution of drugs.

   44.Dru9 distributors use motor vehicles as a tool to conduct their businesses. Drug

distributors use their vehicles, as well as vehicles that belong to others, to both transport and



                                                        11
           Case 2:20-mj-00084-jmc Document 1-3 Filed 07/16/20 Page 12 of 13




store drugs. Drug distributors    will oftentimes   store such things as drugs, cash, drug records,

customer lists, and paraphernalia within their vehicles.

       45. Distributors usually keep paraphernalia including scales, cutting agents, packaging

materials and instruments for consumption at the locations where those activities take place,

including within their residences, vehicles, and other real property.

       46. Distributors frequently take or cause to be taken, photographs of themselves, their

associates, their property, and their drugs and/or money. Distributors usually maintain these

photographs in their residences, vehicle, and other real property and/or on their electronic

devices (including cell phones) and social media accounts such as Facebook, Twitter, Snapchat,

etc.

       47. Distributors often keep firearms including handguns, ammunition, and other weapons in

their residences, vehicles, in other real property, and on their persons to safeguard supplies     of
drugs and fruits of dealing and using controlled substances.

                                                Conclusion

       48. I respectfully submit that there is probable cause to believe that this affidavit supports

probable cause for a search warrant authorizing a search of the Subject Property described in

Attachment A to seek the items described in Attachment B.




                                                         12
Case 2:20-mj-00084-jmc Document 1-3 Filed 07/16/20 Page 13 of 13




Dated at Burlington, inthe State of Vermon! this 16th day of July,2020.




                                    Eric M. Brimo
                                    Special Agent
                                    Bureau of Alcohol Tobacco Firearm and Explosives




             lvl.   vvl   \

 nited States Magistrate
United States Distict Court,




                                          13
